Citation Nr: 1030152	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-15 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
post-operative lumbosacral spine disease.

2.  Entitlement to an effective date for service connection for 
post-operative lumbosacral spine disease prior to June 22, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had in the U.S. Army from June 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The issue of entitlement to a rating in excess of 20 percent for 
post-operative lumbosacral spine disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received a claim for service connection for injury to 
back in September 1980; this claim was denied in an August 1981 
rating decision that was not appealed.

2.  The RO received a new claim for service connection for a back 
injury on July 22, 2002; the RO granted service connection for 
lumbosacral spine disease in a June 2006 rating decision, 
effective as of July 22, 2002.


CONCLUSIONS OF LAW

1.  The August 1981 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); 
currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 
20.302, 20.103 (2009).

2.  The criteria for an effective date prior to July 22, 2002, 
for the award of service connection for lumbosacral spine 
disease, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.156, 3.159, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA 
provides that VA shall apprise a claimant of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.

In Goodwin v. Peake, 22 Vet. App. 128 (2008), the United States 
Court of Appeals for Veterans Claims (Court) reaffirmed its 
holding in Dunlap v. Nicholson¸21 Vet. App. 112 (2007) by 
reiterating where a claim has been substantiated after the 
enactment of the VCAA, the Veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements, such as the claim for an 
earlier effective date currently before the Board.  Neither the 
Veteran nor his representative has indicated any prejudice caused 
by inadequate VCAA notice.  Further, in a January 2007 VCAA 
notification letter, the Veteran was informed of the evidence and 
information needed to establish an earlier effective date.  
Although issued after the rating decision on appeal, again, 
neither the Veteran nor his representative has indicated any 
prejudice caused by notice or timing error, and the Board finds 
no basis for finding prejudice against the Veteran's appeal of 
the issue adjudicated in this decision.  See Shinseki v. Sanders, 
129, S. Ct. 1696 (2009); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining relevant/pertinent 
evidence.  Below, the Board remands the increased rating claim to 
seek additional evidence.  Specifically, the Board directs the 
RO/AMC to obtain records from a Workers' Compensation claim.  As 
detailed below regarding the applicable law in this case, these 
non-VA records cannot possibly show entitlement to an earlier 
effective date for service connection.  In order to support an 
earlier effective date, the record would have already needed to 
contain these non-VA records.  Therefore, the Board may proceed 
with adjudicating the earlier effective date claim without these 
records.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim 
adjudicated in this decision.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Under VA regulations, a "claim-application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the law administered by VA.  38 C.F.R. 
§ 3.151.  If the veteran files an informal claim for a benefit, 
such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.

Applicable law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance or a claim for increase will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  When error is found in a prior decision, however, the 
effective date of the award will be the date from which benefits 
would have been payable if the corrected decision had been made 
on the date of the reversed decision.  See 38 C.F.R. § 3.400(k); 
also see 38 C.F.R. § 3.105(a) (discussed below).

If new and material evidence is received after final 
disallowance, the effective date is the date of new claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(2); see also 38 C.F.R. § 3.400(r) (reopened claims).

Effective October 6, 2006, VA regulations regarding the effect of 
the finding of service department records not previously 
associated with the claims file were amended.  As the purpose of 
these amendments was to clarify the previous regulations, the 
Board will only outline the currently effective VA regulations.  
See 71 Fed. Reg. 52457 (Sept. 6, 2006).  38 C.F.R. § 3.156(c) 
currently provides, in pertinent part, that at any time after VA 
issues a decision on a claim, if VA receives or associates with 
the claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim.  Such 
records include, but are not limited to service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by name.  
An award made based all or in part on such records is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can 
be reversed or amended where evidence establishes "clear and 
unmistakable error" (CUE).  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  
The Court has further noted that "CUE is a very specific and 
rare kind of 'error.'"  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A simple disagreement with how the RO evaluated the 
facts is not sufficient to raise a valid claim of CUE.  See 
Luallen v. Brown, 8 Vet. App.92, 95 (1995).
Factual Background & Analysis

The Veteran contends that the grant of service connection for the 
back (spine) disability should be assigned an effective date back 
to the time of his separation from service in 1977.  In other 
records, he asserts he first applied for benefits in 1977-78.  On 
a December 2008 VA Form 9, the Veteran asserted that he appealed 
or answered all correspondence at the time of an earlier claim 
for service connection.  He wrote that his records were rifled 
through and stripped of pertinent information.  

The claims file shows that the Veteran's original claim for 
service connection for a back (spine) disability was in September 
1980.  This claim was denied in August 1981.  The Veteran was 
informed of his appellate rights, but there is no record of the 
Veteran appealing this decision.  Therefore, this decision is 
final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981); currently 38 U.S.C.A. § 7105(c) (West 2002), 
38 C.F.R. §§ 3.104, 20.302, 20.103 (2009).

The Veteran subsequently filed for service connection for the 
back disability on July 22, 2002.  The claim was denied by the RO 
in a February 2003 on the basis that there was not new and 
material evidence.  The Veteran appealed this denial to the 
Board.  In December 2005, the Board reopened the claim and 
remanded the claim on the merits.  Pursuant to the directed 
development, the RO granted service connection in a June 2006 
rating decision, assigning the July 22, 2002 date of application 
to reopen as the effective date.

The Board finds that entitlement to an earlier effective date is 
not warranted.  As outlined above, the Veteran originally filed 
for service connection for a back disability in September 1980.  
This claim, however, was denied in August 1981, and the Veteran 
did not appeal.  Although the Veteran currently contends, in 
essence, that he appealed this decision, there is no record of 
this.  Further, there is no evidence, other than the Veteran's 
statements that any evidence related to such an appeal was 
destroyed or otherwise discarded.  There is a presumption of 
regularity of government process that can only be rebutted by 
clear evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  There is no such clear evidence to rebut the 
presumption that the record of the Veteran's appeal would have 
been associated with the claims file and developed.

Thus, the Board finds that the August 1981 rating decision became 
final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981); currently 38 U.S.C.A. § 7105(c) (West 2002), 
38 C.F.R. §§ 3.104, 20.302, 20.103 (2009).  The subsequent grant 
of service connection is effective as of the date of the February 
22, 2002 application to reopen.  See 38 C.F.R. § 3.400.

An earlier effective date may be established in such a situation 
if there were additional service treatment records that became 
associated with the claims file after the August 1981 rating 
decision became final, but this did not occur.  See 38 C.F.R. §§ 
3.156,  3.400.  Further, an earlier effective date may be 
established if CUE is found in the earlier final decision.  In 
this case, however, the Veteran has not alleged CUE and the 
record does not otherwise raise the issue of CUE.  See 38 C.F.R. 
§ 3.105; see also André v. West, 14 Vet. App. 7, 10 (2000), aff'd 
sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (a 
claim of clear and unmistakable error must be pled with 
specificity).

Subsequent to the final August 1981 rating decision, the Board 
can find no evidence of a formal or informal claim for service 
connection for a back (spine) disability prior to July 22, 2002.  
Thus, the Board finds that entitlement to an effective date 
earlier than July 22, 2002 for service connection for post-
operative lumbosacral spine disease is not warranted.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim of 
entitlement to an effective date earlier than July 22, 2002 for 
service connection for post-operative lumbosacral spine disease 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date for service connection for post-
operative lumbosacral spine disease prior to June 22, 2002 is 
denied.

REMAND

The Veteran seeks an initial rating in excess of 20 percent for 
post-operative lumbosacral spine disease.  Prior to adjudicating 
the appeal on the merits, the Board finds that a remand is 
required to seek to obtain additional records.  See 38 C.F.R. 
§ 19.9.

The Veteran works at the United States Postal Service (USPS).  
Records of file make reference to a claim for Workers' 
Compensation based on a back disability.  It appears that the 
claim was against the USPS.  Although there are some records from 
the USPS, the claims file does not contain the documents that 
would have been created as part of this claim.  Upon remand, the 
RO/AMC should seek these records as they are possibly 
relevant/pertinent to the claim remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Seek record of Workers' Compensation 
claims made for the Veteran's back (lumbar) 
spine disability, to include a claim filed 
against the United States Postal Service.  
All efforts to obtain these records should 
be documented in the claims file.

2.  Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


